DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al, US Patent Application Publication 2018/0197484 (as cited by Applicant).

Regarding claim 1, Moon teaches a display apparatus comprising a first signal line DL1c and a second signal line DL2c, each extending on a substrate in a first direction and spaced apart in a second direction that crosses the first direction; a plurality of first metal patterns CH6b, CH6b’ CH6c CH6c’, spaced apart from each other in the first direction, wherein at least a portion of the first metal patterns overlaps the  CH6e, CH6e’ CH6f CH6f’ spaced apart from each other in the first direction, wherein at least a portion of the second metal patterns overlaps the second signal line and Is electrically connected to the second signal line wherein the plurality of first metal patterns and the plurality of second metal patterns are spaced apart in the first direction in a zigzag arrangement (as shown below for figure 14 below)


    PNG
    media_image1.png
    679
    812
    media_image1.png
    Greyscale

Regarding claims 2--6, Moon teaches the plurality of second metal patterns are adjacent in the second direction to portions of the first signal line that are between the 

Regarding claim 7, Moon teaches the first signal line completely overlaps at least one of the plurality of first metal patterns (figure 15A).

Regarding claim 8 and 9, Moon teaches a width of the plurality of first metal patterns in the second direction is greater than a width of the first signal line in the second direction wherein a second metal pattern of the plurality of second metal patterns that is adjacent to one of the plurality of first metal patterns is spaced apart from the one of the plurality of first metal patterns in the first direction and the second direction (figure 14).

Regarding claims 10-12, Moon teaches at least one insulating layer PSV and/or INS4 disposed between the first signal line and the plurality of first metal patterns, wherein each of the plurality of first metal patterns comprises a first contact plug that 

Regarding claim 18, Moon teaches a scan driver (D-IC) that is driven via a signal transmitted via each of the first signal line and the second signal line (figure 2).

Regarding claim 19, Moon teaches a display apparatus comprising: a first signal line DL1c and a second signal line DL2c, each extending on a substrate in a first direction and spaced apart in a second direction that crosses the first direction; a plurality of first metal patterns CH6b, CH6b’ CH6c CH6c’ disposed on the first signal line and spaced apart from each other in the first direction; a plurality of second metal patterns CH6e, CH6e’ CH6f CH6f’ disposed on the second signal line and spaced apart from each other in the second direction (as shown in figure 14); and at least one insulating layer PSV and/or INS4 between the first signal line and the plurality of first metal patterns and between the second signal line and the plurality of second metal patterns, wherein the plurality of first metal patterns and the plurality of second metal patterns are spaced apart in the first direction In a zigzag arrangement (as shown in figure 14 above).

Regarding claim 20, Moon teaches each of the plurality of first metal patterns comprises a first contact plug that penetrates the at least one insulating layer and connects the plurality of first metal patterns to the first signal line, and each of the .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon as applied to claim 1 above, and further in view of Kim et al, US Patent Application Publication 2017/0287995 (as cited by Applicant).

Regarding claim 13, Moon teaches comprising a plurality of display elements, wherein each display element includes a thin film transistor TR1 and a capacitor Cst that includes a gate electrode (figure 5).

Moon fails to teach the gate electrode is part of the thin film transistor as a lower electrode.

G1 is part of the thin film transistor as a lower electrode (as C1 or Cst in figure 8) in overlapping the storage capacitor with the thin film transistor and may store a voltage corresponding to a difference between a voltage received from the switching thin film transistor T2 and a first power voltage EVLDD supplied to the first voltage line 210. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with that of Moon because overlapping the storage capacitor with the thin film transistor has an advantage of taking up less space in the electronic device, thereby allowing for more structures to be added to the electrical component.
Regarding claim 15, Moon teaches the plurality of first metal patterns are disposed on a same layer as a source electrode SE and a drain electrode DE of the thin film transistor (figure 17).

Allowable Subject Matter

Claims 14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899